Fourth Court of Appeals
                                   San Antonio, Texas
                                         February 3, 2015

                                       No. 04-14-00621-CV

                                 IN THE INT OF CJT, A Child,

                   From the 49th Judicial District Court, Zapata County, Texas
                                     Trial Court No. 7,848
                          Honorable H. Paul Canales, Judge Presiding


                                          ORDER
       On December 19, 2014, appellants filed a motion to abate the briefing schedule in this
appeal pending the filing of: (1) the exhibits to the reporter’s record filed from the November 8,
2014 proceeding; and (2) the reporter’s record from the June 24, 2014 proceeding. On
December 23, 2014, this court granted the motion and ordered three court reporter’s to file the
supplemental records referenced in the motion by January 21, 2015.

        On January 12, 2015, a supplemental reporter’s record was filed containing the exhibits
to the November 8, 2014 proceeding. Ms. Leticia Escamilla has been identified as the court
reporter responsible for preparing the June 24, 2014 record. On January 30, 2015, Ms. Escamilla
filed a notification of late record stating that the June 24, 2014 record has not been filed because
appellants have failed to pay or make arrangements to pay the reporter’s fee for preparing the
record and that appellants are not entitled to appeal without paying the fee.

        It is therefore ORDERED that appellants provide written proof to this court within ten
(10) days of the date of this order that either (1) the reporter’s fee has been paid or arrangements
have been made to pay the reporter’s fee; or (2) appellants are entitled to appeal without paying
the reporter’s fee. If appellants fail to respond within the time provided, appellants’ brief will be
due within thirty (30) days from the date of this order, and the court will consider only those
issues or points raised in appellants’ brief that do not require a reporter’s record for a decision.
See Tex. R. App. P. 37.3(c).


                                                      _________________________________
                                                      Sandee Bryan Marion, Chief Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of February, 2015.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court